        Case 1:13-cv-07789-LGS Document 1202 Filed 03/01/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



 IN RE FOREIGN EXCHANGE                              No. 1:13-cv-07789-LGS
 BENCHMARK RATES ANTITRUST
 LITIGATION




                     [PROPOSED] ORDER GRANTING PLAINTIFFS’
                        MOTION FOR CLASS CERTIFICATION

       On May 31, 2018, Plaintiffs Aureus Currency Fund, L.P.; the City of Philadelphia, Board

of Pensions and Retirement; Employees’ Retirement System of the Government of the Virgin

Islands; Employees’ Retirement System of Puerto Rico Electric Power Authority; Fresno County

Employees’ Retirement Association; Haverhill Retirement System; Oklahoma Firefighters

Pension and Retirement System; State-Boston Retirement System; Syena Global Emerging

Markets Fund, LP; Systrax Corporation; Tiberius OC Fund, Ltd.; United Food and Commercial

Workers Union and Participating Food Industry Employers Tri-State Pension Fund; Value

Recovery Fund L.L.C.; J. Paul Antonello; Marc G. Federighi; Thomas Gramatis; Doug Harvey;

Izee Trading Company; John Kerstein; Michael Melissinos; Mark Miller; Robert Miller; Richard

Preschern d/b/a Preschern Trading; Peter Rives; Michael J. Smith; and Casey Sterk filed a

motion for class certification, seeking certification of claims brought pursuant to Sections 1 and

3 of the Sherman Act, 15 U.S.C. §§1, 3. The Court, having considered the parties’ written

submissions, the arguments of Counsel, prior filings, records, and proceedings, and for good

cause appearing, hereby finds that:

       a.      It is impracticable to bring all members of the proposed Classes before the Court;
        Case 1:13-cv-07789-LGS Document 1202 Filed 03/01/19 Page 2 of 3



       b.      Questions of law and fact common to the proposed Classes are substantially

               similar and predominate over questions affecting individual members;

       c.      The claims of the Plaintiffs are typical of the claims of the Classes;

       d.      The Plaintiffs and their counsel will fairly and adequately represent and protect

               the interests of the proposed Class; and

       e.      A class action is the superior method of proceeding with the claims to be litigated

               in this Action.

       Based on the foregoing, and good cause appearing therefore, IT IS HEREBY

ORDERED:

       1.      This Action is certified to proceed as a class action pursuant to Rules 23(a) and

(b) of the Federal Rules of Civil Procedure as to the Sherman Act, 15 U.S.C. §§1, 3, claims on

behalf of the following Classes:

               a.      OTC Class: All persons who, between December 1, 2007 and December
                       31, 2013 (inclusive) entered into a total of 10 or more FX spot, forward,
                       and/or FX swap trades directly with one or more Defendants in the 52
                       Affected Currency Pairs, where such persons were either domiciled in the
                       United States or its territories or, if domiciled outside the United States or
                       its territories, traded in the United States or its territories.
               b.      Exchange Class: All persons who, between December 1, 2007 and
                       December 31, 2013 (inclusive) entered into a total of 10 or more trades of
                       FX futures contracts on a U.S. exchange.

       2.      Excluded from the Classes are the Defendants and their parents, subsidiaries,

and affiliates, directors, and employees. Also excluded from these Classes are any judicial

officer presiding over this action and the members of his/her immediate family and judicial

staff, and any juror assigned to this action. Finally, trades whose prices were set on the basis of

benchmark rates, such as the WM/Reuters FX closing spot rates or the ECB reference rates, are

excluded.

       3.      Plaintiffs are appointed as representatives of the Classes.


                                                 2
        Case 1:13-cv-07789-LGS Document 1202 Filed 03/01/19 Page 3 of 3



       4.     Pursuant to Federal Rule of Civil Procedure 23(g), Christopher M. Burke of

Scott+Scott Attorneys at Law LLP and Michael D. Hausfeld of Hausfeld LLP are designated as

Class Counsel for the Classes.


       IT IS SO ORDERED.



Dated: ___________________________
                                                  HON. LORNA G. SCHOFIELD
                                                  UNITED STATES DISTRICT JUDGE




                                             3
